Title: Thomas Jefferson to Benjamin Brown, 25 January 1811
From: Jefferson, Thomas
To: Brown, Benjamin


          
            Sir
            Monticello Jan. 25. 11.
          
           At the moment your son called on me with your note on behalf of the Fire ensurance company, I was not able to send an answer in writing. the fact is that I stand engaged to make a large paiment for corn on our next court day, and am obliged therefore to reserve for that every thing I can collect in the mean time. after that day the requisition of the insurance company shall be attended to among my first reciepts. accept the assurances of my esteem & respect
          
            Th:
            Jefferson
        